Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CONFEDERATE MOTORS, INC. This Amended and Restated Certificate of Incorporation of Confederate Motors, Inc., was duly adopted in accordance with the provisions of Sections 141, 242 and 245 of the Delaware General Corporation Law (the “DGCL”). The original Certificate of Incorporation was filed on May 5, 2005 under the name French Peak Resources Inc. The text of the Company’s Certificate of Incorporation as heretofore amended is hereby restated and further amended to read in its entirety as follows: FIRST:The name of the Corporation is Confederate Motors, Inc. SECOND:The Corporation’s registered office in the State of Delaware is located at 160 Greentree Drive, Suite 101, in the City of Dover, County of Kent. The name of the Corporation’s registered agent at such address is NationalRegistered Agents, Inc. THIRD:The nature of the business and the objects and purposes to be transacted, promoted and carried on are to engage in any lawful act or activity for which corporations may be organized under the DGCL. FOURTH: A.CAPITAL STOCK.Effective upon the filing of this Certificate of Incorporation, the total number of shares of capital stock of all classes which the Corporation shall have authority to issue is 225,000,000 shares, which shall be divided as follows: (i) 200,000,000 shares of Common Stock, par value $0.001 per share (“Common Stock”), and (ii) 25,000,000 shares of Preferred Stock, par value $0.001 per share (“Preferred Stock”). B.DESIGNATIONS AND RIGHTS.The designations and the powers, preferences and relative, participating, optional or other rights of the capital stock and the qualifications, limitations or restrictions thereof are as follows: 1.Common Stock. a.Voting Rights.Except as otherwise provided by law, each share of Common Stock shall entitle the holder thereof to one vote in any matter that is submitted to a vote of stockholders of the Corporation. b.Dividends.Subject to the express terms of the Preferred Stock outstanding from time to time, such dividend or distribution as may be determined by the board of directors of the Corporation (the “Board of Directors”) may from time to time be declared and paid or made upon the Common Stock out of any source at the time lawfully available for the payment of dividends, and all such dividends shall be shared equally by the holders of Common Stock on a per share basis. -1- c.Liquidation.The holders of Common Stock shall be entitled to share ratably, upon any liquidation, dissolution or winding up of the affairs of the Corporation (voluntary or involuntary), all assets of the Corporation which are legally available for distribution, if any, remaining after payment of all debts and other liabilities and subject to the prior rights of any holders of Preferred Stock of the preferential amounts, if any, to which they are entitled. 2.Preferred Stock.The Preferred Stock may be issued from time to time in one or more series, each of which series shall have such distinctive designation or title and such number of shares as shall be fixed by the Board of Directors prior to the issuance of any shares thereof. Each such series of Preferred Stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions providing for the issue of such series of Preferred Stock as may be adopted from time to time by the Board of Directors prior to the issuance of any shares thereof pursuant to the authority hereby expressly vested in it. The Board of Directors is further authorized to increase or decrease (but not below the number of shares outstanding) the number of shares of any series of Preferred Stock subsequent to the issuance of shares of that series. In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status of which they had prior to the adoption of the resolution originally fixing the number of shares of such series. Except as provided in the resolution or resolutions of the Board of Directors creating any series of Preferred Stock or as otherwise provided herein, the shares of Common Stock shall have the exclusive right to vote for the election and removal of directors and for all other purposes. FIFTH:Board of Directors.The business and affairs of the Corporation shall be managed by, or under the direction of, a board of directors consisting of not less than five (5) nor more than nine (9) directors.The exact number of directors shall be determined from time to time by resolution adopted by the affirmative vote of a majority of the directors in office at the time of adoption of such resolution. The directors shall be divided into three classes, ClassI, Class II and Class III, with each class having as equal a number of members as reasonably possible. The initial term of office of the Class I, Class II and Class III directors shall expire at the annual meeting of stockholders in 2009, 2010 and 2013, respectively. Beginning in 2009, at each annual meeting of stockholders, successors to the class of directors whose term expires at that annual meeting shall be elected for a one-year term.If the number of directors is changed, any increase or decrease shall be apportioned among the classes by the Board of Directors so as to maintain the number of directors in each class as nearly equal as is reasonably possible, and any additional director of any class elected to fill a vacancy resulting from an increase in such class shall hold office for a term that shall coincide with the remaining term of that class.In no case will a decrease in the number of directors shorten the term of any incumbent director, even though such decrease may result in an inequality of the classes until the expiration of such term.A director shall hold office until the annual meeting of stockholders in the year in which his or her term expires and until his or her successor shall be elected and qualified subject, however, -2- to prior death, resignation, retirement or removal from office. At all times that the Corporation is Listed, directors may only be removed for cause and only by the holders of at least sixty-six and two-thirds percent (66 2/3%) of the Voting Power, except as otherwise required by law.As used herein: (i) the Corporation is “Listed” when shares of its common stock are listed on a national securities exchange (including the New York Stock Exchange, American Stock Exchange and NASDAQ, but not including the OTC Bulletin Board or the “pink sheets”); and (ii) “Voting Power” means the voting power of shares of capital stock of the Corporation entitled to vote generally in the election of directors at an annual or special meeting of stockholders. Except as required by law or the provisions of this Certificate of Incorporation, all vacancies on the Board of Directors and newly-created directorships shall be filled by the Board of Directors.Any director elected to fill a vacancy not resulting from an increase in the number of directors shall have the same remaining term as that of his or her predecessor. SIXTH: A.Written Consent.Any corporate action required or permitted to be taken by the stockholders of the Corporation may be effected in any manner permitted by the DGCL, including by consent in writing by the holders of outstanding stock pursuant to Section 228 of the DGCL; provided, however, that at all times that the Corporation is Listed, any corporate action required or permitted to be taken by the stockholders of the Corporation shall be effected only at an annual or special meeting of stockholders of the Corporation. B.Special Meetings.Special meetings of the stockholders of the
